                    Case 1-20-41720-nhl        Doc 26      Filed 10/12/20      Entered 10/12/20 17:40:16


                                                                                            *Please respond to our Brooklyn office.
                                                      LAW OFFICES OF

                                            DAVID I. PANKIN, P.C.
49 WEST 37TH STREET, 7TH FLOOR                        48 WILLOUGHBY STREET                      225 BROADHOLLOW ROAD , SUITE 102
NEW YORK, N.Y. 10018                                  BROOKLYN, N.Y. 11201                                  MELVILLE, N.Y. 11747
TEL: 212-465-0860                                       TEL: 718-243-2444                                     TEL: 631-870-4269
                                                        FAX: 718-508-4729
David I. Pankin, Esq.                                                                               Roger N. Schumann, Esq. (Of Counsel)
Robert L. Reich, Esq. (Associate)                                                                   Elena M. Kreitzman, Esq. (Of Counsel)
Zaira Bajana (Office Manager)                                                                   Matthew D. Zimmelman, Esq. (Of Counsel)




                                                                        October 12, 2020


            Hon. Nancy Hershey Lord
            United States Bankruptcy Court
            Eastern District of New York
            271-C Cadman Plaza East
            Courtroom 3577
            Brooklyn, New York 11201

                                                                        Re: Israel L. Dov
                                                                        Case Number: 20-41720-nhl


            Via ECF

            Dear Judge Lord:

                   My office represents the Debtor in the above-referenced Chapter 13 bankruptcy case.
            There is a pending Motion to Dismiss filed by the Chapter 13 Trustee in this matter (#25 on the
            docket). My client advised me that he does not wish to proceed with his Chapter 13 case and will
            not oppose the Trustee’s motion.

                         Thank you for your courtesies on this matter.


                                                                        Very truly yours,

                                                                        s/ David I. Pankin
                                                                        David I. Pankin, Esq.
